Case 2:20-cr-14016-KMM Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 5




                                IJN ITED STATES DISTRICT CO UR T
                                SOUTHERN DISTRICT OF FLOR ID A

                              CASE NO.20-14016-CR-Mo0RE/MAYNAkn
                                         18U.S.C.j922(g)(1)
                                         18 U.S.C.j 924(d)(1)
   UNITED STATES OF AM ERICA
                                                                          FILED BY                D,C.

                                                                                FE2 2? 2222
   BO BBY LEE M ATH IS,111,                                                       ANGELA E.NOBLE
                                                                           '
                                                                                 cLeRK u.s.DIsT.cm
                                                                               s.:.OFFLA.-FTLplERcE
           Defendant.
                                              /

                                            INDICTM ENT

          TheGrand Jury chargeslhat:

                                            COUNT 1
                   Possession ofa Firearm and A mm unition by a Convicted Felon
                                         (18U.S.C.j922(g)(1))
          On oraboutFebruary 12,2020,in H ighlandj County,in the Southern DistrictofFlorida,the

   dcfendant,

                                      BOBBY LEE M ATH IS,1H ,

   knowingly possessed a fireal'
                               m and am munition in and affecting interstatc and foreign comm erce,

   knowing thathe had previously been convicted of a crim e punishable by imprisonm entfor a term

   exceedingoneyear,inviolationofTitlel8,UnitedStatesCode,Section922(g)(l).
                                   FORFEITURE AIaLEGA TIONS

                  The allegations of this lndictment are re-alleged and by this reference fully

   incol-
        porated herein for the purpose of alleging crim inalforfeiture to the United States of cel-tain

   propel-ty in which thedefendant,BOBBY LEE (
                                             M ATHIS,111,hasan interest.
Case 2:20-cr-14016-KMM Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 5




                   Upon conviction ofany violation ofTitle 18,United StatesCode,Section 922(g)(1),
   asalleged in thisIndictment,the defendant,BOBBY LEE M ATH IS,111,shallforfeitto the United

   Statesany firearm oram munition involved in orused inthe com m ission ofsuch violation,pursuantto

   Title 18,UnitedStatesCode,Section 924(d)(1).
            AlIpursuanttoTitle18,United StatesCode,Section 924(d)(l),andtheproceduressetforth in
   Title 21,United States Code,Section 853,as incol-
                                                   porated by Title 28,United States Code,Section

   2461(c).
                                                      k lxus BILL

                                                      FOREPERSON

     t                   >J
   ARIANA FA JARD O ORSHAN
   UNITED STATES ATTORNEY
                                      '
        .




   M ICHAEL D .PORTER
   ASSISTANT UNITED STATES A'FFORN EY




                                                 2
 Case 2:20-cr-14016-KMM Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 5
                                           UNITED STATES DISTRICT CO URT
                                          SOUTH ERN DISTRICT OF FLORIDA

UNITED STATES OF AM ERICA                             CASE NO.

                                                      CERTIFICA TE O F TRIA L ATTO RNEY.
BOBBY LEE M ATH IS,111,
                                                      Superseding Caselnformation:
                             Defendant.    /

CourtDivision:(select(7nel                            New defendanttsl            Yes      No
        M iam i           K ey W est                  Numberofnew defendants
        FTL     --        W PB     z FTP              Totalnumberofcounts

                lhave carefully considered the allegationsofthe indictment,the numberofdefendants,thenumberof
                probablewitnessesandthe legalcom plexitiesofthe lndictment/lnform ation attachedhereto.
                l am aware thatthe information supplied on this statem entwillbe relied upon by the Judges ofthis
                Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title28 U.S.C.Section 3161.
                lnterpreter:       (YesorNo)
                Listlanguageand/ordialect
        4.      Thiscasewilltake 2 daysforthepartiesto try.
                Please check appropriate category andtypeofoffense listedbelow:
                (Checkonlyone)                               (Checkonlyone)

        l       0to 5 days                     /             Petty
        11      6to 10 days                                  M inor
        IIl     llto 20 days                                 M isdem.
        IV      21to 60 days                                 Felony               z
        V       61daysandover
        6.      HasthiscasepreviouslybeentiledinthisDistrictCourt?            (YesorNo)     No
         lfyes:Judge                                  CaseNo.
         (Attachcopyofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?           (YesorNo)       N0
         lfyes:M agistrate CaseNo.
         Related m iscellaneousnum bers:
         Defendantts)infederalcustodyasof
         Defendantts)instatecustodyasof                02/12/2020
         Rule20 from theDistrictof
         lsthisapotentialdeathpenaltycase?(YesorNo)             No
                 Doesthiscaseoriginate from a matterpending in the CentralRegion ofthe U.S.Attorney'sOffice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                Yes           No ?
         8.      Doesthiscaseoriginatefrom a matterpending in theNorthern Region U.S.Attorney'sOffce
                 priortoAugust8,2014(Mag.JudgeShaniekM aynard)?                Yes          No ?'



                                                              M ICHAEL PORTER
                                                              A SSISTANT UNITED STATES ATTORNEY
                                                              FloridaBarNo.0031149
 *penaltySheetts)attached                                                                            REV8/13/2018
Case 2:20-cr-14016-KMM Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 5




                            UNITED STA TES DISTR IC T C O URT
                            SOU THERN DISTRICT OF FLO RIDA

                              Case No.


   UN ITED STA TES O F AM ERICA



   BOBBY LEE M ATH IS,111,

                   Defendant.              /



                                 CRIM INA L C OV ER SH EET

      D id this m atter originate from a m atter pending in the CentralRegion ofthe U nited States
      Attorney'sOfficepriortoAugust9,2013(Mag.JudgeAliciaValle)?                     Yes V No
      D id this m atteroriginate from a m atterpending in the N orthern Region ofthe United States
      Attorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniekMaynard)?                  Yes V No


                                               Respectfully subm itted,

                                               ARIAN A FAJARDO ORSHAN
                                               UNITED STATES ATTORN EY


                                      BY :
                                               M ICHA EL D.PORTER
                                               A SSISTAN T UN ITED STA TES A TTORN EY
                                               Florida BarNo. 0031149
                                               l0l South U .S.Highway 1,Suite 3100
                                               Fol4Pierce,Florida 34950
                                               Tel:      772-466-0899
                                               Fax:      772-466-1020
                                               Email:     michael.porter@usdoj.gov
Case 2:20-cr-14016-KMM Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                      PENALTY SHEET
                      C A SE N O .
    D efendant's Nam e: BO BBY LEE M A TH IS,IIl

    COUNT            VIOLATIO N                    U .S.C O DE      M A X .PENA LTY
1              Possession ofa             18 U .S.C.j922(g)(1)   0- 10years
               Firearm/Amm unition by a                          $250,000 fine
               ConvictedFelon                                    SR:up to 3years
                                                                 $100 SpecialAssessment
